internal_revenue_service department of the treasury number release date index numbers washington dc in re person to contact telephone number refer reply to cc tege eoeg teb-plr-104013-00 date date legend district bonds state retirement_system date date date date year year year year year year plr-104013-00 year year year cite cite cite cite cite cite cite cite cite cite cite a b c d e f g h plr-104013-00 i j k l m n p q r s t dear this letter is in response to your request on behalf of the district for a ruling that interest on the bonds will be excluded from income under sec_103 of the internal_revenue_code the code pursuant to sec_7478 and revproc_96_16 1996_1_cb_630 our private_letter_ruling is one subject_to review under the declaratory_judgment provisions of sec_7478 a overview of the retirement_system facts the district is a political_subdivision of the state and is a participating employer in the retirement_system the retirement_system is a cost-sharing multiple employer retirement_system established and administered by the state to provide pension benefits for state and local_government employees participating employers include state agencies counties cities state colleges and public school districts the retirement_system operates as a defined_benefit_plan which means that the amount of the retirement benefits to be paid to an employee is determined in advance of the employee’s retirement based on factors such as length of service and salary the amount of the benefits is not tied to investment performance of contributions on an plr-104013-00 employee’s behalf as will be discussed in more detail below the employers’ contributions are determined by actuarial calculations the retirement_system uses the actuarial valuation method known as the frozen initial liability actuarial method under this method participating employers make two types of required contributions these are called prior service contributions and current service contributions prior service contributions are expected to fund the prior service liability which is the cost of future pension benefits payable from employer contributions that are assigned to years_of_service prior to the date of the establishment of the prior service liability current service contributions fund the cost of future pension benefits payable from employer contributions assigned to the years_of_service after the establishment of the prior service liability with adjustments to reflect actuarial gains and losses arising from the difference between actual and assumed experience with respect to all benefits how these amounts were determined for the retirement_system is discussed in further detail below the retirement_system has several accounts and reserves including the employer reserve the employee reserve and the annuitant reserve the employer reserve is credited with all required employer contributions including interest on the prior service liability and any employer's advance_payment of a prior service liability cite the employee reserve is credited with contributions made by participating employees cite once an employee is eligible to retire moneys are transferred from the employer reserve and the employee reserve to an annuitant reserve in amounts estimated to be sufficient to fund the annuity to be paid to that employee cite sec_1 amounts credited to the these three reserves are pooled and invested those investments include securities and obligations investment earnings are credited to the reserves after deducting administrative costs cite investment earnings are those earnings_and_profits or losses required to be distributed among the reserves of the retirement_system this includes percent of all current income and a percentage of the accumulated gains or losses from the sale of investments cite the net investment earnings when computed as a rate of return on investments is referred to as the annual investment return the annuitant reserve receives the annual investment return on the money credited to that reserve cite contributions to the employee reserve after date receive a return of a percent the employer reserve is credited with the remaining investment earnings historically the return credited to money in the employer reserve exceeded the annual investment return the board does not have discretion over the amount of investment return to be credited to reserves or how the investment return is to be credited cite during the last years ending in year the annual investment returns have ranged from a low of b percent to a high of c percent in year the retirement_system plr-104013-00 held approximately dollar_figured in investments to pay retirement benefits in the years ending in year the highest amount that the system has had to pay in pension benefits in any year was approximately dollar_figuree b history of the retirement_system prior to date the state sponsored three pension systems the district’s employees were covered under two of these systems one for the teachers and one for the non-teachers the district was required to participate in the teacher system whereas it elected through an irrevocable election to participate in the system for its non-teachers the district has never sponsored a pension system of its own the state systems are the only ones that have provided pension benefits to its employees the district had an unfunded pension liability to each of the pension systems in which it participated the amount of the unfunded pension liability was determined differently for the two plans the non-teacher system used actual service of the covered employees in determining the pension liability the teacher system used a cost-sharing method which allocated the pooled prior service liability for all teachers to the participating employers based on their relative payrolls effective date the state enacted legislation the legislation to merge its three existing pension systems to create the retirement_system the legislation also improved employee pension benefits these improvements applied retroactively which means for our purposes that the improvements applied to pension benefits earned before date through the legislation a prior service liability was calculated for each participating employer c employer contributions pursuant to the legislation participating employers are required to make two types of payments to the retirement system--prior service contributions and current service contributions if an employer fails to pay its contributions the retirement_system can intercept any amounts due from state funds otherwise payable to the employer in addition if a participating employer ceases to exist the employer that assumes responsibility for the functions of the prior employer is liable for the contributions that would have been payable by the predecessor employer prior service liability the date prior service liability was the estimated amount as of date needed to pay unfunded benefits payable from employer contributions earned by employees prior to date for employers who had participated in the predecessor systems the prior service liability in part was calculated based on a combination of the approaches that had been taken by the predecessor systems additional unfunded_liability resulting plr-104013-00 from the benefit improvements provided by the legislation was allocated to the participating employers’ prior service liabilities based on relative payroll of each employer the legislation mandated that contributions be made by each participating employer in amounts sufficient to amortize its prior service liability as a level percent of payroll over a period of f years in computing the contribution rates estimates of payroll were used because these contributions are a percentage of payroll the date prior service liability might not be amortized over f years if payroll is less than anticipated but employers must continue to make prior service contributions until their prior service liability is paid even if beyond the amortization period however an employer is permitted to make advance contributions to reduce its prior service liability interest is added to the prior service liability at the assumed rate the assumed rate is an expected long-term average annual investment return set by the board_of the retirement_system the board cite the district’s prior service liability is described in further detail below current service contributions participating employers are also required to make current service contributions which are deposited into the employer reserve these contributions are a percentage of the earnings_of participating employees determined as though all employees of all participating employers are employees of a single employer the employers’ current service contribution rates are set annually by the board these rates are based on the information available at the time and on the assumptions recommended by the actuary but subject_to the board’s approval using the following formula pv future_benefits to be paid to employees of all participating employers - employer reserve - pv expected prior service liability contributions pv expected future compensation where pv present_value cite the assumed rate is used in calculating present_value cite d modifications to the prior service liability and contribution rates on several occasions since the plans were merged the state legislature has enacted amendments to the legislation retroactively enhancing pension benefits the district was aware that the state legislature has the authority to make changes in the benefits each of these improvements resulted in an increase to the district's prior plr-104013-00 service liability and could increase current service contributions depending on changes in actuarial assumptions the first of these amendments was effective in year that amendment recalculated the prior service liability using then-current actuarial assumptions and reamortized that liability over a new and longer amortization period of g years beginning on date cite in year the state legislature again retroactively enhanced benefits cite on one occasion in year the state legislature reduced the prior service liability through the transfer of certain funds within the pension_trust cite that amendment also provided for a recalculation of the prior service liability and a new amortization period beginning date in year sec_4 and the board adjusted employers’ prior service liabilities on a system-wide basis due to changes in the actuarial assumptions used to calculate the prior service liabilities each of these adjustments reduced the prior service liability the adjustments made by the board were questioned resulting in the state’s attorney general’s opining in year that the retirement_system lacked authority to make these adjustments while this matter has not been resolved the district does not believe that the year sec_4 and adjustments will be reversed the board has also adjusted the assumed rate at the time of the merger date the assumed rate was set at h percent in year the rate was increased to i percent and in year it was increased to j percent the assumed rate has always exceeded k percent by more than one-eighth of one percent e the district’s prior service liability as noted above on date the legislation caused a recalculation of the district’s prior service liability that liability was calculated to be dollar_figurel the district anticipated that it would pay the date liability over f years that liability however substantially increased over time the district's prior service liability increased with benefit improvements and to a lesser extent decreased due to credits as follows year increases decreases year year year year year dollar_figurem n dollar_figurep q r plr-104013-00 also while the district made regular contributions to its prior service liability the amount of interest added each year to the district’s prior service liability balance exceeded the district’s contributions the district anticipated that it would make up for the shortfall in its payments in later years because it expected that its payroll would increase accordingly the district's prior service liability in year was dollar_figures for financial_accounting purposes the district included its prior service liability as a long-term obligation on its financial statements in year the district resolved to make an advance_payment for its prior service liability by paying the then current balance the district however did not make the advance_payment until year while the stated balance was then dollar_figures the district only paid dollar_figuret an amount that is less than dollar_figures the difference between dollar_figures and dollar_figuret is interest that the retirement_system waived for years and these waivers were given because of the uncertainty surrounding whether the board had authority to adjust the prior service liability more specifically the year waiver was given because the district was delayed in making its advance_payment due to the uncertainty of the credits the year interest was waived because the retirement_system delayed the date by which full payment of the prior service liability could be made without accruing interest for the year until into year after the date that the district made its advance_payment again due to the uncertainty involving the credits the district issued short-term taxable obligations the taxable notes and within days used the proceeds to make its advance_payment a few months thereafter the district refunded within days the taxable notes with taxable bonds the taxable bonds the district made the advance_payment for several reasons including to reduce debt service_costs and to free up money for other expenditures payments to the retirement_system are subject_to the district’s revenue cap on expenditures payments on debt service are not counted towards that cap f the proposed bonds on date the school board_of the district passed a resolution authorizing issuance of the bonds the district proposes to refund its taxable bonds with the bonds the district makes the following representations with respect to the bonds the proceeds of the bonds will be used to refund the taxable bonds within days of issuance the yield on the bonds is expected to be approximately k percent plr-104013-00 the bonds will be issued in_registered_form the bonds will not be federally guaranteed and the bonds will meet the reporting requirements in sec_149 based on the representations made by the district the bonds will not be private_activity_bonds in addition the bonds will meet the applicable_requirements of sec_149 other than sec_149 which we discuss below the central issue in this case is whether the bonds will be arbitrage_bonds under sec_148 a general arbitrage rules law sec_103 provides that except as provided in subsection b gross_income does not include interest on any state_or_local_bond sec_103 provides in part that subsection a shall not apply to any arbitrage_bond within the meaning of sec_148 sec_148 provides two tests for determining whether a bond is an arbitrage_bond sec_148 and sec_148 sec_148 generally provides that a bond is an arbitrage_bond unless the issuer timely rebates to the united_states the excess of the amount earned on certain nonpurpose_investments over the amount that would be earned on those investments had those investments had a yield equal to the bond yield plus any income attributable to the excess because sec_148 applies to facts that arise after the bonds are issued this letter_ruling does not address the application of sec_148 under sec_148 an arbitrage_bond is any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly-- to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments for purposes of this subsection a bond shall be treated as an arbitrage_bond if the issuer intentionally uses any portion of the proceeds of the plr-104013-00 issue of which such bond is a part in a manner described in paragraph or proceeds include not only the proceeds from the sale of the bonds but also generally include investment_proceeds and transferred proceeds sec_1_148-1 income_tax regulations transferred proceeds can arise when bonds are issued to refund prior bonds as discussed further below a higher yielding investment is any investment_property which produces a yield over the term of the issue which is materially higher than the yield on the issue sec_148 materially higher generally means one-eighth of percentage_point sec_1_148-2 investment_property includes a any security within the meaning of sec_165 or b b any obligation c any annuity_contract and d any investment-type_property sec_148 investment-type_property includes any property other than property defined in sec_148 b c or e that is held principally as a passive vehicle for the production_of_income production_of_income includes any benefit based on the time_value_of_money including the benefit from making a prepayment sec_1_148-1 investment-type_property was added to the code in when congress expanded the application of the arbitrage rules the legislative_history makes clear that investment-type_property was intended to include any annuity or deferred payment contract specifically the conference_report provides the conference agreement follows the house bill and the senate amendment in providing additional restrictions on the types of obligations in which bond proceeds may be invested without regard to yield restrictions under the conference agreement therefore the arbitrage restrictions are expanded to apply to the acquisition of any property_held_for_investment other than another bond exempt from tax under code sec_103 thus investment in any taxable security as well as any deferred payment contract eg an annuity or other_property held for investment is precluded if the yield on the property is materially higher than the yield on the issue h_r conf_rep no at ii-747 1986_3_cb_747 footnote omitted even more specific to this case is the statement in the conference_report describing the house bill additionally the house bill provides that investment_property includes investment in deferred_compensation arrangements thus investment in annuity_contracts to fund pension obligations are subject_to the arbitrage plr-104013-00 restrictions in the same manner as if bond proceeds were deposited directly in the pension fund id pincite the house report also provides that investment of bond proceeds in any other type of deferred payment investment-type contract to fund an obligation of the issuer or bond beneficiary would be subject_to the arbitrage rules h_r rep no pincite 1986_3_cb_552 in expanding the definition of investment_property congress was concerned about issuers avoiding the arbitrage rules through the use of deferred payment contracts the house report states finally the committee has learned that a few governments have issued bonds in order to purchase annuity_contracts from insurance_companies the purpose of these transactions is to fund unfunded liabilities of public employee pension plans in essence these transactions produce arbitrage profits which would not be allowed if bond proceeds were invested directly by the issuing government in view of the substantial amount of unfunded pension liabilities of state and local governments and because there has been no explicit congressional decision to assume responsibility for those liabilities the bill prohibits the issuance of bonds for such a purposes h_r rep no pincite 1986_3_cb_518 see also s rep no pincite c b vol when proceeds of an issue are used for the governmental purpose for which they were issued they cease to be allocated to the bond issue sec_1_148-6 in other words the proceeds are no longer subject_to the arbitrage rules b arbitrage rules for refunding bonds a refunding_issue generally means an issue of obligations the proceeds of which are used to pay principal interest or redemption on another issue a prior issue sec_1_150-1 a prior issue generally means an issue of obligations all or a portion of the principal and interest on which is paid or provided for with proceeds of the refunding_issue sec_1_150-1 obligation means any valid evidence_of_indebtedness under general federal_income_tax principles sec_1_150-1 thus there can be no refunding_issue unless the prior issue is a debt under general federal_income_tax principles when proceeds of a refunding_issue are allocated used to pay the principal and interest of the prior issue those proceeds are spent for the governmental purpose and accordingly are not subject_to the arbitrage rules but when proceeds of the refunding_issue discharge any of the outstanding principal_amount of the prior issue proceeds of plr-104013-00 the prior issue become transferred proceeds of the refunding_issue and cease to be proceeds of the prior issue sec_1_148-9 a refunding bonds analysis the district asserts that the prior service liability on date was a debt the district further asserts that any increases to the prior service liability by legislative enactments date back to date alternatively the district asserts that the increases to the prior service liability were additional debts thus the district argues that the bonds will refund the taxable bonds the taxable bonds were used to refund the taxable notes and the taxable notes refunded the prior service liability including the additional debts if the alternative assertion applies while we accept the district’s representation that the bonds will be used to refund the taxable bonds and that the taxable bonds were used to refund the taxable notes we disagree that the taxable notes were refunding bonds as we conclude that the prior service liability was not a prior issue because it was not an obligation sec_1_150-1 defines obligation as any valid evidence_of_indebtedness under general federal_income_tax principles because neither the code nor the regulations define indebtedness for general income_tax purposes we look to case law as a preliminary matter it is important to note the distinction between debts and liabilities although a debt is a liability not all liabilities are debts see 308_us_488 liability is a broad legal term that has been defined as all character of debts obligations and responsibilities an obligation which may or may not ripen into a debt any kind of debt or liability either absolute or contingent express or implied and as a duty to pay money or perform some other service black's law dictionary 6th ed debt has been defined as an unqualified obligation to pay a sum certain at a reasonably close fixed maturity_date along with a fixed percentage in interest payable regardless of the debtor’s income or lack thereof 248_f2d_399 2d cir whether a debt exists has been considered in a number of contexts for example under sec_166 a debt arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 generally however whether something is a debt is based on all the facts and circumstances with no one factor controlling 398_f2d_694 3d cir 74_tc_476 plr-104013-00 the district has not cited nor have we found any cases in which a court under facts similar to those presented here determined whether a debt existed the district cites 112_f3d_1201 d c cir rev’g and remanding 106_tc_325 on remand tcmemo_1998_135 in support of its position that the prior service liability is a debt in that case prepayment of an unfunded pension liability was held not to be investment-type_property while the court_of_appeals for the district of columbia circuit stated in dicta that the pension liability seemed to be an obligation of a state or political_subdivision the issue of whether or not the unfunded pension liability was an obligation was not before the court see id f 3d pincite moreover the facts presented to the court in city of columbus are very different than the facts presented here see t c pincite the critical difference is that in city of columbus the unfunded prior service liability was separate and independent from the liability for current contributions there the state assumed columbus' unfunded pension liability that arose prior to the state computed an estimate of that assumed liability using actuarial assumptions and required that columbus pay that amount with interest if the liability was paid over time the state also required that columbus pay for pension liabilities arising after through current contributions the tax_court found that columbus was never obligated to make up for shortfalls or deviations from the actuarial calculation of the unfunded pension liability the tax_court also found that when columbus prepaid its unfunded pension liability it extinguished that liability finally it does not appear that investment earnings on moneys held by the fund benefitted columbus the tax_court found that the investment return benefitted the employees here the prior service liability is not separate from the liability for current contributions while like city of columbus the date prior service liability reflected an estimate of pension liabilities arising before date based on actuarial assumptions unlike city of columbus corrections for shortfalls and deviations from the actuarial assumptions are passed on to the participating employers as noted above current contributions are based in part on the total expected pension benefits to be paid minus the amount that is expected to be paid through prior service contributions the board regularly updates the actuarial assumptions in determining current contribution rates thus if an assumption used to determine the prior service liability proves incorrect for example if the average expected life of pensioners proves longer than estimated on date current contributions will correct the error further as discussed below investment return on the retirement system's investments benefits participating employers the district also calls our attention to 297_fsupp_221 n d cal in jamison the taxpayers purchased the rights of a contractor to receive repayment of an advance the contractor had made to a utility the contractor was to be repaid through a specified percentage of the utility’s revenue over a specified plr-104013-00 period of years the total payments were not to exceed the advance and if the agreed period of years expired prior to full repayment the utility had no liability to make further payments the issue was whether the contracts containing these rights were other evidences of indebtedness under former sec_1232 repealed by pub_l_no sec_42 so that amounts received by the taxpayers were capital_gains the court noted that one aspect of the transaction was that the repayments from the utility were to be made from revenues giving the transaction the appearance of equity rather than indebtedness however the court then noted that the purpose of sec_1232 was to treat debt held as capital assets on par with securities held as capital assets accordingly the court refused to apply a definition of indebtedness that was so narrow as to exclude the payments in question because we find that the court interpreted debt broadly to satisfy the purpose of sec_1232 and because as we discuss in further detail below we find that the retirement_system did not transfer money or anything of value to the district we conclude that the case sheds little light on whether the prior service liability is a debt the district also cites several cases involving whether advances between shareholders and corporations are equity contributions or debt in those cases money is advanced and the decision turns on the parties’ intent for the recipient to repay the advance the fundamental question in those cases is not whether a liability is a debt but whether the corporation is liable to repay the shareholder advances the instant case is very different here the retirement_system did not advance money or other value to the district while the district has a liability to make payments to the retirement_system these payments are not repayments of an advance but are payments to fund pension benefits the fact that the district had something labeled a prior service liability is only because of the state legislature's choice of actuarial cost method for funding the retirement_system pension systems can choose from among several different actuarial cost methods see eg martin j satinsky stephen h rosen and albert p ameiss accountant’s guide to employee benefit plans c5 some cost methods involve the calculation of separate past and current service liabilities and other methods calculate a single liability comprising both in reality the prior service liability and the current contributions are one liability created to fund pension benefits because we find that the prior service liability is not a separate and independent liability to the retirement_system by which the district repays an advance from the system it cannot be a debt nevertheless we respond to the district’s arguments about how classic elements of debt apply to the prior service liability plr-104013-00 to determine whether an advance is debt or equity courts look at the agreement of the parties in this case because there is no instrument memorializing the agreement of the parties we look to the provisions of the legislation the obligation to pay a sum certain is one aspect of a debt here the amount of the prior service liability is not a sum certain the district knew that the state could change pension benefits in addition given the circumstances it was reasonable to expect that changes would be made that would increase the prior service liability when the prior service liability was created on date the state legislature increased pension benefits over those provided under the predecessor pension systems this change caused the date prior service liability to be greater than the aggregate unfunded pension liability under the predecessor systems that it was reasonable to expect changes to pension benefits is further supported by the fact that the state legislature later passed amendments retroactively improving pension benefits which increased the prior service liability and generally when the state legislature acted to increase benefits and when it authorized the system-wide credit the prior service liability was recalculated using current actuarial assumptions it cannot be said that the increases in the prior service liability were new and additional liabilities thereby not resulting in a change to the date prior service liability generally when each amendment was made the entire prior service liability was recalculated using then current actuarial assumptions and in connection with two of the modifications the entire prior service liability was reamortized over a new amortization period even the prior service liability determined at the time of the merger involved an amount calculated to fund benefits carried over from the predecessor systems another characteristic of debt is that there is a fixed maturity_date an inordinately postponed due_date or the absence of a fixed maturity_date weighs against characterization as debt 409_f2d_904 5th cir the district notes that debt can exist even if there is not a fixed maturity_date citing harlan v united_states supra and 464_f2d_394 5th cir in harlan v united_states a shareholder made two dollar_figure advances one to each of two corporations the advances were to be repaid only when and to the extent that surplus funds of the respective corporations exceeded dollar_figure this requirement was in keeping with state law and industry practice the instruments had no fixed maturity_date instead they were payable upon demand the corporations repaid the advances within three years the court found a debt in part because it found the payments to be evidence that an early maturity_date was contemplated a similar analysis appears in estate of mixon v united_states while no maturity_date was stated in the instrument in that case the court found that the parties expected repayment to occur within a maximum of three years thus these cases imply that the plr-104013-00 absence of a fixed maturity_date is not fatal where the parties reasonably expect the amount advanced will be repaid within a relatively short time in the instant case there is no fixed maturity_date the closest thing to a maturity_date is the amortization period that period was used to set the prior service contribution rates using estimated payroll the actual contributions may not pay the prior service liability within the amortization period if an employer’s actual payroll is different than that estimated further the statute contemplated that prior service contributions may extend beyond the amortization period providing that participating employers must continue their prior service contributions until the prior service liability is paid in full finally for reasons similar to those stated in the sum certain discussion above it was reasonable to expect that the state legislature would revise the amortization period and indeed the length of the amortization period was changed once and the starting date of that period was twice moved to further in the future effectively extending the amortization period beyond that contemplated on date in addition to not having a fixed maturity_date the parties did not expect repayment within a short_period the district did not expect to pay its date prior service liability for over years payment of interest is another indicator of debt however the interest must be compensation_for the use or forbearance of money 308_us_488 while the district was required to pay interest to the retirement_system it did not pay interest for_the_use_of the system's money instead as discussed above the contributions paid_by the participating employers including interest payments are deposited into the employer reserve and will be used to pay pension benefits the amount of the prior service liability including the subsequent increases and decreases the rate of interest on the prior service liability and the current contributions all are set at the amounts estimated to be sufficient when received and invested by the retirement_system to fund the benefits cf 54_tc_742 interest_paid was not compensation_for the use of borrowed funds but was the true cost of the insurance purchased in addition there was no forbearance of money the district’s contributions were for a future liability like a forced savings_plan for an expected future liability the district responds that the retirement_system is obligated to make payments to the pensioners even if the district fails to make contributions while the retirement_system may in form have this responsibility it is unlikely ever to be realized if the district fails to make its contributions to the retirement_system the state will withhold money it otherwise would pay to the district moreover if the district ceases to exist the district’s successor will be obligated to continue to pay the district’s prior service liability and current contributions plr-104013-00 the district also responds that because the prior service liabilities and current contributions are determined at least in part on a pooled basis it is impossible to determine whether the district will completely fund the pension for its employees the district draws too fine a distinction while the pooling of liabilities may result in some discrepancies between the amount contributed by a particular employer and the amount_paid out to that employer’s pensioners the retirement_system was designed so that generally participating employers would fund their share of employees’ pension benefits a factor supporting the prior service liability as a debt is the fact that the there is little risk that the district will default on its contributions also the district has made regular contributions and the state could enforce contributions through withholding payments it would otherwise make to the district finally the district treated the prior service liability as an obligation for accounting purposes nevertheless considering all of the facts we conclude that the prior service liability is not debt first and foremost the prior service liability is not a separate liability it combined with the current contributions is the method by which the district funds pension benefits even the traditional debt characteristics lead to the conclusion that there is no debt the prior service liability is not for a fixed or determinable amount changes to that liability were expected to occur and did in fact occur on several occasions for similar reasons there was not a fixed maturity_date finally the interest rate charged on the prior service liability was not compensation_for the use or forbearance of money as we conclude that the prior service liability is not a debt therefore it is not an obligation accordingly the taxable notes are not a refunding_issue b the taxable notes because we conclude that the prior service liability is not a debt we must determine whether the proceeds of the taxable notes were invested and if invested whether any of the proceeds will transfer to the bonds in addition the yield on any investments that transfer to the bonds must be compared to the yield on the bonds the district states that even if the internal_revenue_service determines that the prior service liability is not a debt it spent the proceeds of the taxable notes when it paid its prior service liability the district asserts that the payment of the liability was an expenditure even if the working_capital rules would require that the proceeds-spent-last rule apply see d thus the district argues there are no unspent proceeds of the taxable notes to transfer to the bonds plr-104013-00 we conclude that the proceeds of the taxable notes were not spent because the district used those proceeds to acquire investment_property that investment_property is reflected in the benefit that the district receives from the retirement system’s investments the benefit can be characterized in two ways first that the district indirectly acquired an interest in securities and obligations held by the retirement_system second that the district acquired investment-type_property because it acquired a deferred payment contract investment_property includes securities and obligations sec_148 and b generally issuers cannot use bond proceeds to directly or indirectly purchase securities or obligations if the yield on those investments is materially higher than the yield on the issue in revrul_80_257 1980_2_cb_52 a state created a pension fund separate from the state and the city for the city's firefighters the state established the amount of benefits that the pension fund would pay to the pensioners based on age salary and years_of_service but not on investment return the liabilities of the pension fund were the liabilities of the city and the city was required to levy sufficient taxes to pay its unfunded_liability over a 20-year period and to pay its current contributions the city proposed to issue bonds to pay its unfunded_liability the pension fund would invest the proceeds of the bonds in investments with materially higher yields than the yield on the bonds the city expected that the investment return on those investments would substantially decrease the amount of taxes it needed to collect the ruling concludes that the prospective bonds would be arbitrage_bonds because the success or failure of the investments in the pension fund would directly affect the amount of taxes that the city must levy in future years in other words the city anticipated a substantial direct benefit from the investments similarly in this case when the district transferred the proceeds of the taxable notes to the retirement_system the proceeds were invested and the proceeds and investment earnings on those proceeds are used to reduce current contribution rates while the employer reserve receives the remainder of investment earnings after the payment to the employee reserve the return on the employer reserve has always exceeded the annual investment return moreover it is reasonable to expect that the return on the employer reserve will continue to exceed the annual investment return because the assumed rate which is the board’s estimated long-term investment rate exceeds the rate that is to be received by the employee reserve as a result the success of investments credited to the employer reserve directly affects the amount that the district has to pay in current contributions accordingly we conclude that the district indirectly acquired with the proceeds of the taxable notes a pro_rata share of each investment credited to the employer reserve the district declined to represent whether investments acquired with the proceeds of the taxable notes will be liquidated and spent for pension benefits before plr-104013-00 the bonds are issued without this representation we cannot conclude that the proceeds will be spent before the bonds are issued the information submitted by the district does not support a conclusion that the proceeds will be spent because the proceeds are going to be used to pay pension benefits which is a working_capital expenditure those proceeds are subject_to the proceeds-spent-last rule_of sec_1_148-6 that rule generally provides that any amount that is available to the issuer for working_capital expenditures of the type financed by the issue must be used for those expenditures before the bond proceeds the district represents that in year the year preceding year in which the proceeds of the taxable notes were transferred to the retirement_system the retirement_system held approximately dollar_figured in investments to pay retirement benefits in the years ending in year the highest amount that the system has had to pay in pension benefits in any year was approximately dollar_figuree using these numbers it would take proximately years to fully liquidate the investments to pay pension benefits while these numbers are for the retirement_system and do not all represent the available amounts to the district they do suggest that it is unlikely that the proceeds of the t able notes will be spent in the near future the district also declined to provide a representation on the expected yield on the investments without this representation we cannot determine that the yield on the investments will not be materially higher than the yield on the bonds moreover the information provided by the district suggests that the yield will be materially higher than the yield on the bonds the retirement system’s annual investment return and the more conservative assumed rate have always been materially higher than the yield on the bonds there is nothing to suggest that the retirement_system expects investment rates to decline from historic rates or that it intends to restrict the yield on any of its investments to the bond yield the district argues that revrul_80_257 does not apply because the district is not receiving a substantial direct benefit from the retirement system’s investments the district argues that the board has discretion in setting the current contribution rates investment return on money in the retirement_system affects the current contribution rates in two ways one through the assumed rate which is used in computing the present_value of elements of the current contribution formula and two through the earnings credited to the employer reserve the assumed rate is an actuarial factor over which the board has discretion if the retirement system's investment return in a year exceeds the return in prior years the board may decide not to use that increase to change the assumed rate for plr-104013-00 example it may not expect the trend to continue however the assumed rate is related to investment return in that it reflects expected long-term investment rates in contrast the board does not have discretion over how much investment return is credited to the employer reserve the board has to credit to the employer reserve the investment earnings on the employer and employee reserves remaining after the employee reserve has received its earnings the district argues that an increase in the investment return may not lower current contribution rates because the board could adjust actuarial factors to offset the increased investment return the district fails to recognize that without that increase in investment return the current contribution rates would have been greater when the board made these adjustments thus investments credited to the employer reserve directly and substantially affect the district’s current contribution rates the district’s investment could also be characterized as investment-type_property sec_1_148-1 defines investment-type_property as any property held principally as a passive vehicle for the production_of_income which includes a benefit from the time_value_of_money the legislative_history to sec_148 makes it clear that congress was concerned that issuers were avoiding the arbitrage rules by issuing bonds to purchase annuity or deferred payment contracts to fund pension plans rather than funding the pension through the purchase of securities or obligations which would violate the arbitrage rules as noted above the house report provides that investment in any taxable security as well as any deferred payment contract eg annuity or other_property held for investment is precluded if the yield on the property is materially higher than the yield on the issue under this rule for example the purchase of an annuity_contract to fund a pension_plan of a qualified governmental_unit would be subject_to the same arbitrage restrictions as would direct funding of that plan with bond proceeds similarly investment of bond proceeds in any other type of deferred payment investment-type contract to fund an obligation of the issuer or bond beneficiary would be subject_to these yield restrictions h_r rep no pincite 1986_3_cb_552 the conference_report adopts these thoughts h_r conf_rep no at ii-747 1986_3_cb_747 here when the proceeds of the taxable notes were transferred to the retirement_system the district received a deferred payment contract the proceeds of the taxable notes were deposited into the employer reserve and were invested those proceeds and earnings on those proceeds will be used to pay the district's pension benefits plr-104013-00 because all of the participating employers’ contributions are pooled and invested there is no way to trace exactly which employer's contributions are paying which employer's pensioners nevertheless because money is fungible and because as noted above the retirement_system is designed so that employers will generally fund their employees’ pensions we conclude that the fact that the retirement_system was a pooled system does not affect our analysis the district has declined to represent that the deferred payment contract will be spent on pension benefits before the bonds are issued again we cannot conclude that the proceeds will be spent without this representation the information provided by the district does not support a conclusion that the proceeds will be spent the proceeds-spent-last rule as discussed above suggests that the proceeds will not be spent also based on the information provided one cannot conclude that the only pension benefits that should be relevant for determining whether the proceeds of the taxable notes are spent are pension benefits accruing before date there is little distinction between prior service and current contributions there is also not a clear distinction between the pension benefits accruing before date and the benefits accruing after date the prior service liability is only an estimate of the pension benefits that accrue before date if that estimate is wrong the payments on the prior service liability may be used to fund pension liabilities accruing after date for example if actuarial assumptions resulted in the prior service liability exceeding the actual liability for pension benefits that accrued before date contributions for the prior service liability would be used in part for pension benefits accruing after date in addition the district has declined to make a representation on the expected yield on the deferred payment contract without this representation we cannot conclude that it is reasonable to expect the yield will not be materially higher than the yield on the bonds the information provided by the district suggests it is reasonable to expect that the yield will be materially higher the yield on the contract is the discount rate that equates the payment made to the retirement_system from the proceeds of the taxable notes with the expected pension benefits to be paid from that payment stated differently it is the rate at which the district's payment must accrue to pay the expected pension benefits the assumed rate is the rate that the board uses to determine the present_value of the expected pension benefits accordingly the yield on the contract should at least be the assumed rate which historically has always been materially higher than the yield on the bonds the district has not represented that it expects the assumed rate to decline from the historical rates the district argues that it had valid noninvestment reasons for making the advance_payment and thus it did not acquire investment-type_property the district plr-104013-00 misreads the rules while we agree that investment_property is property acquired for investment purposes for certain categories of investment_property investment intent is inferred the conference_report confirms this point it states the arbitrage restrictions are expanded to apply to the acquisition of any property_held_for_investment other than another bond exempt from tax under code sec_103 thus investment in any taxable security as well as any deferred payment contract eg an annuity or property_held_for_investment is precluded if the yield on the property is materially higher than the yield on the issue h_r conf_rep no at ii-747 1986_3_cb_747 when an issuer acquires securities it acquires investment_property because the code infers that the issuer acquired the securities for investment reasons it does not matter that the issuer had other noninvestment reasons for acquiring the securities similarly investment intent is inferred for deferred payment contracts particularly deferred payment contracts to fund a pension_plan first the house report suggests that deferred payment contracts to fund a pension_plan should be treated consistent with securities or obligations to fund the plan h_r rep no pincite 1986_3_cb_552 second the conference_report suggests that a specific consideration of investment intent is needed if the issuer acquires property other than any taxable security or deferred payment contract eg an annuity accordingly the district has acquired investment_property either by indirectly acquiring securities and obligations or by acquiring a deferred payment contract because we conclude that proceeds of the taxable notes will transfer to the bonds and the yield on investments purchased with those proceeds is materially higher than the yield on the bonds the bonds will be arbitrage_bonds under sec_148 c hedge bonds sec_149 provides that sec_103 shall not apply to any hedge_bond unless with respect to the issue of which such bond is a part the requirements of sec_149 and sec_149 are met sec_149 defines a hedge_bond generally as any bond issued as part of an issue unless the issuer reasonably expects that percent of the spendable proceeds of the issue will be used to carry out the governmental purposes of the issue within the 3-year period beginning on the date the bonds are issued and not more than percent of the proceeds of the issue are invested in nonpurpose_investments as defined in sec_148 having a substantially guaranteed yield for years or more sec_149 provides that a refunding plr-104013-00 bond shall be treated as meeting the requirements of sec_149 only if the original bond met such requirements an issue meets the requirements of sec_149 if the issuer reasonably expects that percent of the spendable proceeds of the issue will be spent for the governmental purposes of the issue within the 1-year period beginning on the date the bonds are issued percent of the spendable proceeds will be spent for such purposes within the 2-year period beginning on such date percent of the spendable proceeds will be spent for such purposes within the 3-year period beginning on such date and percent of the spendable proceeds will be spent for such purposes within the 5-year period beginning on such date an issue meets the requirements of sec_149 if the payment of legal and underwriting costs associated with the issuance of the issue is not contingent and at least percent of the reasonably expected legal and underwriting costs associated with the issuance of the issue are paid not later than the 180th day after the date of the issuance of the issue the district has declined to represent when it expects the proceeds of the taxable notes to be spent accordingly we cannot determine that the requirements of sec_149 will be met in addition as noted above the information provided by the district does not support a conclusion that the district reasonably expects that percent of the proceeds of the taxable notes will be spent on the payment of benefits within three years of the issue_date or a conclusion that the district reasonably expects that the spending schedule of sec_149 will be met the bonds therefore will be hedge bonds and the requirements of sec_149 will not be met accordingly the exclusion from income provided by sec_103 will not apply to the bonds conclusion we conclude that the interest on the bonds will not be excluded from income under sec_103 the bonds would be arbitrage_bonds under sec_148 and hedge bonds that fail to meet the requirements specified in sec_149 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-104013-00 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel exempt_organizations employment_tax government entities by rebecca l harrigal chief tax exempt bond branch
